UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05385 DWS Value Series, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 345 Park Avenue New York, NY10154-0004 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 454-7190 Date of fiscal year end:11/30 Date of reporting period: 2/28/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofFebruary 28, 2010(Unaudited) DWS Strategic Value Fund Shares Value ($) Common Stocks 99.3% Consumer Discretionary 9.5% Automobiles 1.0% Daimler AG (Registered Shares) Diversified Consumer Services 0.9% H&R Block, Inc. Hotels Restaurants & Leisure 3.2% Carnival Corp. (Units) (a) McDonald's Corp. (a) Media 1.3% Walt Disney Co. (a) Multiline Retail 1.1% J.C. Penney Co., Inc. (a) Specialty Retail 0.9% Abercrombie & Fitch Co. "A" (a) Textiles, Apparel & Luxury Goods 1.1% VF Corp. Consumer Staples 10.4% Beverages 3.0% PepsiCo, Inc. (a) Food & Staples Retailing 1.1% CVS Caremark Corp. Food Products 1.2% Kraft Foods, Inc. "A" (a) Tobacco 5.1% Altria Group, Inc. Philip Morris International, Inc. Energy 11.9% Energy Equipment & Services 3.0% Halliburton Co. (a) Transocean Ltd.* Oil, Gas & Consumable Fuels 8.9% Anadarko Petroleum Corp. (a) Apache Corp. Chevron Corp. ConocoPhillips Marathon Oil Corp. XTO Energy, Inc. Financials 15.3% Capital Markets 2.2% State Street Corp. The Goldman Sachs Group, Inc. (a) Commercial Banks 1.3% Wells Fargo & Co. (a) Diversified Financial Services 7.4% Bank of America Corp. Citigroup, Inc.* JPMorgan Chase & Co. Insurance 4.2% Allstate Corp. Hartford Financial Services Group, Inc. Lincoln National Corp. The Travelers Companies, Inc. (a) Thrifts & Mortgage Finance 0.2% Washington Mutual, Inc.* Health Care 14.9% Health Care Equipment & Supplies 1.0% Baxter International, Inc. Health Care Providers & Services 4.1% Aetna, Inc. UnitedHealth Group, Inc. Life Sciences Tools & Services 0.6% Thermo Fisher Scientific, Inc.* Pharmaceuticals 9.2% Abbott Laboratories Merck & Co., Inc. Mylan, Inc.* (a) Novartis AG (ADR)* (a) Pfizer, Inc. Industrials 11.9% Aerospace & Defense 6.4% Honeywell International, Inc. (a) ITT Corp. (a) United Technologies Corp. (a) Construction & Engineering 2.1% Fluor Corp. (a) URS Corp.* (a) Industrial Conglomerates 1.0% Tyco International Ltd. (a) Machinery 2.4% Deere & Co. Dover Corp. (a) Information Technology 15.6% Communications Equipment 1.9% Cisco Systems, Inc.* (a) QUALCOMM, Inc. Computers & Peripherals 7.4% Dell, Inc.* (a) Hewlett-Packard Co. International Business Machines Corp. Lexmark International, Inc. "A"* IT Services 1.4% Accenture PLC "A" Software 4.9% CA, Inc. Microsoft Corp. (a) Oracle Corp. (a) Symantec Corp.* (a) Materials 2.5% Metals & Mining BHP Billiton Ltd. (ADR) (a) Telecommunication Services 6.5% Diversified Telecommunication Services 4.9% AT&T, Inc. (a) CenturyTel, Inc. Verizon Communications, Inc. (a) Wireless Telecommunication Services 1.6% Vodafone Group PLC (ADR) (a) Utilities 0.8% Electric Utilities Exelon Corp. Total Common Stocks (Cost $1,891,217,041) Securities Lending Collateral 27.4% Daily Assets Fund Institutional, 0.18% (b) (c) (Cost $562,222,665) Cash Equivalents 0.8% Central Cash Management Fund, 0.21% (b) (Cost $16,261,717) % of Net Assets Value ($) Total Investments Portfolio (Cost $2,469,701,423) † Other Assets and Liabilities, Net (a) Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $2,487,635,575.At February 28, 2010, net unrealized appreciation for all securities based on tax cost was $125,605,931.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $394,272,497 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $268,666,566. (a) All or a portion of these securities were on loan amounting to $548,780,992. In addition, included in other assets and liabilities, net is a pending sale, amounting to $1,584,100, that is also on loan. The value of all securities loaned at February 28, 2010 amounted to $550,365,092 which is 26.9% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2010 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
